DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 1-5, 7-19, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, the claim recites the limitation that the reset mechanism comprises a reset feature “that can only be accessed by opening the compartment of the jet aircraft engine nacelle” in lines 16-17. The claim is directed towards an apparatus for detecting an overpressure, which is merely configured for attachment within a jet nacelle. Therefore the limitation that the reset can only be accessed by opening the compartment of the jet aircraft is not enabled since the compartment is not part of the apparatus claimed and the reset feature could be accessed without opening the compartment if the indicator was not installed in the nacelle for example.
claim 15, the claim recites the limitation of “configuring the pressure sensitive element to move an indicator member” however it is unclear what the step of “configuring” entails and therefore the claim is not enabled.
On page 5, the claim recites the step of “enabling a reset mechanism” however it is unclear as to what the actual step being performed to enable the mechanism is.
Regarding claim 16, the claim recites the limitation of “enabling at least one reset feature of the reset mechanism” however there is no indication in the specification as to what the step of “enable” would entail.
All remaining claims are rejected for the same reason due to their dependency on those above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-19, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation that the reset mechanism comprises a reset feature “that can only be accessed by opening the compartment of the jet aircraft engine nacelle” in lines 16-17. The claim is directed towards an apparatus for detecting an overpressure, which is merely configured for attachment within a jet only be accessed by opening the compartment of the jet aircraft is unclear since the compartment is not part of the apparatus claimed. Therefore, the reset feature could be accessed without opening the compartment if the indicator was not installed in the nacelle.

Regarding claim 15, the claim refers to “the output of the pressure sensitive element” in line 4, however the limitation lacks antecedent basis since no output has previously been disclosed and it is unclear as to what is meant by the limitation.
The claim recites the limitation of “configuring the pressure sensitive element to move an indicator member” however it is unclear what the step of “configuring” entails.
Regarding claim 16, the claim recites the limitation of “enabling at least one reset feature of the reset mechanism” however there is no indication in the specification as to what the step of “enable” would entail and it is unclear if the step would be resetting the feature to its initial state or triggering the need for a reset.
All remaining claims are rejected for the same reason due to their dependency on those above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 7, 8, 13-17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandiford et al. US Patent Application Publication 2008/0149772 (hereinafter referred to as Sandiford).
Regarding claim 1, Sandiford discloses an overpressure indicator apparatus comprising a housing 103,119 configured for attachment within the interior of a compartment 111 of a jet aircraft engine nacelle (fuel tank), a pressure sensing element 107 disposed within the housing, the pressure sensing element having access to the exterior 113 of the compartment in order to detect a pressure differential between the interior 111 and the exterior 113 of the compartment (paragraph 0086), an indicator element 127 movably coupled to the pressure sensing element between a nominal position (fig. 4a) and a triggered position (fig. 4b) in which a distal end (top of rod 123) of the indicator element is caused to move exterior of the compartment in the triggered position to provide a visual indication (via element 131, fig. 4b) when a predetermined pressure differential between the interior and the exterior of the compartment indicative of an overpressure condition is detected by the pressure sensing element, and a reset mechanism for resetting the indicator element to the nominal position including at least one reset feature. Sandiford does not explicitly disclose the apparatus as having the reset mechanism only able to be accessed by opening the compartment of the jet In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding claim 4, the indicator element of Sandiford is biased by a spring (125, 133) as claimed.
Regarding claim 7, the reset feature 123 of Sandiford is disposed transverse to the indicator element 131 as claimed.
Regarding claim 8, both elements 131 and 140 can be interpreted as venting passages extending to the exterior of the compartment since the claim only recites the limitation that the vent be in the housing and not for the compartment itself.
Regarding claim 13, the reset feature of Sandiford includes at least one transverse pin 123 engagable with the indicator element 131 as claimed.
Regarding claim 14, the reset member 123 of Sandiford in combination with the remaining elements functions as a latch member as shown in fig. 4a and 4b.

Regarding claim 15, Sandiford discloses a method for detecting an overpressure condition in a jet aircraft nacelle compartment 111 comprising providing a housing 103,119 with a pressure sensitive element 107, connecting the pressure sensing In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding claim 16, in Sandiford, at least one feature of the reset mechanism is enable as claimed. 
Regarding claim 17, the reset feature 123 of Sandiford is a pin as claimed.
claim 21, Sandiford discloses providing at least one venting passage between the pressure sensitive element and the exterior of the compartment via fluid line 138 (paragraph 0082).

Claims 2, 5, 11, 12, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandiford and Liucci US Patent 5,237,957 (hereinafter referred to as Liucci).
Regarding claims 2 and 5, Sandiford discloses the claimed invention but does not explicitly disclose the pressure sensing element as a diaphragm. Liucci teaches a pressure indicator which uses a diaphragm 30 for sensing of pressure and relays the motion to an indicator means. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Liucci with those of Sandiford to provide a diaphragm sensor which would seal the two portions of the sensor and prevent transmission of the fluid under pressure from migrating across the barrier. It further would have been obvious to have used a bellows as taught by Liucci (with regard to the prior art) for the same reasons. 
Regarding claims 11 and 12, in the combination above, the indicator means would function in a similar manner and maintain the assist spring 133 that would be released once the bellows has move a predetermined distance due to overpressure as claimed.

Regarding claim 18, Sandiford discloses the claimed invention but does not explicitly disclose the pressure sensing element as a diaphragm or bellows. Liucci 
Regarding claim 19, in combination, the operation of the device would remain the same and an assist spring 125 or 133 would facilitate release of the indicator member to the triggered position when the predetermined pressure differential is exceeded as claimed.

Allowable Subject Matter
Claims 3, 9, 10 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589.  The examiner can normally be reached on M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A SHABMAN/Examiner, Art Unit 2861